MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                                  FILED
regarded as precedent or cited before any                                   Jan 28 2020, 6:09 am

court except for the purpose of establishing                                      CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Marjorie H. Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Rogdrick Vontrae Stewart,                                January 28, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-458
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela Warner
Appellee-Plaintiff.                                      Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1502-F6-246



Sharpnack, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020                      Page 1 of 12
                                            Statement of the Case
[1]   Rogdrick Vontrae Stewart appeals from his conviction of one count of selling a

      vehicle with a destroyed, removed, altered, covered, or defaced identification
                    1                              2                                                          3
      number, as a Level 6 felony, and two counts of impairment of identification,
                                                       4
      each as Class A misdemeanors, challenging the sufficiency of the evidence

      supporting those convictions. We affirm.


                                                            Issue
[2]   The sole issue presented on appeal is whether there is sufficient evidence to

      support Stewart’s convictions.


                                    Facts and Procedural History
                                               5
[3]   In July of 2011, Jill Cooley was in a relationship with Stewart. Stewart bought

      and sold motorcycles, worked on them, and raced them. He stored the

      motorcycles in his mother’s garage, a detached garage near his house, and at

      Jason Fullington’s (“Fullington”) house. Fullington was one of Stewart’s

      friends, and they worked on motorcycles together as a hobby.




      1
          Ind. Code § 35-43-6.5-1 (2015).
      2
          Ind. Code § 35-50-2-7 (2013).
      3
          Ind. Code § 35-43-7-4 (1989).
      4
          Ind. Code § 35-50-3-2 (1977).
      5
          At the time of the relationship, Jill Cooley’s name was Jill Sachse. Tr. Vol. II, p. 40.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020                Page 2 of 12
[4]   In July 2012, Cooley showed Stewart the details about a 2006 Kawasaki ZX14

      motorcycle that was listed for sale. Stewart decided he wanted to buy it, but he

      could not get a loan in his name. Stewart made a down payment toward the

      purchase price for the motorcycle and Cooley financed the remainder of the

      purchase price in her name. The two agreed that Stewart would give Cooley

      the money for the loan payments. Stewart asked the police to check the vehicle

      identification number (“VIN”) to make sure the motorcycle was not stolen.


[5]   Stewart and Cooley ended their relationship in the spring of 2013. At that time,

      the balance reflected that the payoff amount on Cooley’s motorcycle loan was a

      little more than $3,000.00. Stewart took the motorcycle with him and

      continued to give Cooley money for the loan payments but only for a few

      months after they broke up. In the summer of 2013, Stewart had completely

      stopped giving Cooley money for the loan payments and told her that he was

      going to return the motorcycle to her instead.


[6]   Stewart told her that the motorcycle’s engine had been heavily damaged during

      a race. Cooley replied that she did not want him to return the motorcycle

      unless it was in the condition it was when purchased. After several discussions,

      the two eventually agreed that Stewart would install a new engine.


[7]   On April 15, 2013, Auto Network, a business dealing in damaged vehicles with

      salvage titles, sold a motorcycle to Stewart. Auto Network’s website contained

      a description of the motorcycle which read “[f]ront damage, hit hard, broken

      frame.” Tr. Vol. II, p. 217. Stewart planned to have Fullington help him use


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 3 of 12
       the engine from this motorcycle to replace the blown one on the Kawasaki

       before returning it to Cooley.


[8]    On July 15, 2013, Stewart delivered the frame of the Kawasaki and boxes of

       parts, leaving them on Cooley’s sister’s front yard. The condition of the

       Kawasaki was “[n]ot even close” to the condition of the motorcycle she had

       purchased. Tr. Vol. II, p. 53. It did resemble the motorcycle that Stewart had

       purchased from Auto Network. Stewart switched out some of the plastic, the

       chrome wheels, and some extras on the Kawaski, replacing them with cheaper

       parts from the salvaged motorcycle purchased through Auto Network.


[9]    Cooley filed a police report the same day. The VIN on the frame matched the

       VIN on the Kawasaki Cooley had purchased. However, Officer Eric

       Holtzleiter thought “something wasn’t quite right” about the VIN and the plate

       it was on, so he suggested that Cooley take it to have it examined. Tr. Vol. II,

       p. 71.


[10]   Next, Cooley and Officer Holtzleiter took the motorcycle and parts left by

       Stewart to a Kawasaki dealer for an inspection. The VIN was suspicious

       looking because it was on a plate instead of being stamped into the frame, and

       the pattern of the number was inverted. Additionally, the original VIN had

       been removed under the plate. The dealer concluded that the VIN was not

       from the manufacturer and had been altered. The Kawasaki dealer removed

       the VIN plate in the presence of Cooley and Officer Holtzleiter.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 4 of 12
[11]   A small claims suit between Cooley and Stewart ensued. The trial court

       ordered Cooley to return the motorcycle to Stewart and ordered him to pay

       Cooley the remainder of the loan after reassembling and selling the motorcycle.


[12]   In July 2013, Officer Holtzleiter conducted a traffic stop on Stewart while he

       was operating a motorcycle because Stewart did not have a motorcycle

       endorsement on his license. When Officer Holtzleiter checked the license plate,

       he discovered that it did not belong to that motorcycle. The motorcycle was

       impounded but later released.


[13]   In January 2015, Officer Michael Stephens performed a motor check on the

       Kawasaki, which Jordan Hines (“Hines”) was purchasing from Stewart after

       Stewart had rebuilt it. The VIN was crooked and did not appear to be factory

       stamped. Further, the Kawasaki did not have a VIN sticker, which typically

       appears on motorcycles. Stewart later admitted stamping the VIN on it.


[14]   The odometer on the Kawasaki showed that it had 8,981 miles on it. The title

       Stewart gave to Hines, however, showed that it had 11,010 miles on it on July

       30, 2012, and 40,000 on it on June 26, 2014. Additionally, the key to the

       motorcycle Cooley bought with Stewart did not work on the motorcycle Hines

       purchased from Stewart. Officer Stephens had the motorcycle towed and did

       not sign off on the inspection report because the VIN appeared to have been

       altered and the mileage had been doctored.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 5 of 12
[15]   Captain Mike Milbourn interviewed Stewart about the motorcycle as part of a

       subsequent investigation. Stewart refused to permit police officers to search the

       garages where he stored his other motorcycles and parts.


[16]   After obtaining warrants, police officers searched the properties. During the

       search, officers found the title and affidavit of restoration for the motorcycle

       Stewart purchased from Auto Network listing the VIN on it. Police officers

       also found a motorcycle frame and another motorcycle that had been stolen.

       The frame had a VIN that was not installed by the manufacturer and was

       applied with screws and not stamped into the neck as it would have been if

       applied by the factory. Further, the federal certification label showed a different

       VIN. The number on the VIN plate matched the VIN for the motorcycle

       Stewart bought from Auto Network. The VIN on the label was for a

       motorcycle that had been reported stolen.


[17]   Police also found a Honda motorcycle during the search of Stewart’s property.

       The motor on the Honda matched that of a Honda motorcycle that had been

       reported stolen from Matthew Crain (“Crain”). Originally, it was a green 2009

       CVR 600 RR motorcycle, but had been painted blue after it was stolen. Crain

       knew it was his motorcycle not only because it was the same make and model,

       but because there was a small piece of the seat missing on the tail end just as

       there was on his motorcycle when it was stolen. The original VIN for the

       motorcycle had been removed after it was stolen. The VIN that was on it when

       it was found had been attached and matched a rebuilt Honda CVR 929

       motorcycle that Dalten Hamilton had sold to Stewart in 2014.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 6 of 12
[18]   Based on what was located during the searches, an additional search warrant

       was issued for parts found in one of the properties. When police officers

       returned to execute the warrant, however, all of the parts had been removed.


[19]   A process is in place by which an owner of a vehicle can obtain a new VIN

       from the Bureau of Motor Vehicles (“BMV”) for rebuilt or manufactured

       vehicles that do not have a VIN. Those numbers begin with the letter “M.”

       Because none of the VINs recovered during the search of Stewart’s property

       began with the letter “M,” Stewart had not obtained the required manufactured

       VINs for the rebuilt vehicles.


[20]   The State charged Stewart with the following crimes: perjury as a Class D

       felony; selling a vehicle with a destroyed, removed, altered, covered, or defaced

       identification number as a Level 6 felony; forgery as a Level 6 felony;

       impairment of identification as a Class A misdemeanor; false informing as a

       Class A misdemeanor; conversion as a Class A misdemeanor; impairment of

       identification as a Class A misdemeanor; conversion as a Class A

       misdemeanor; impairment of identification as a Class A misdemeanor; and

       obstruction of justice as a Level 6 felony.


[21]   At the conclusion of his jury trial, the jury found Stewart guilty of selling a

       vehicle with a destroyed removed, altered, covered, or defaced identification

       number as a Level 6 felony, and two counts of impairment of identification

       each as a Class A misdemeanor. The trial court sentenced Stewart to an




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 7 of 12
       aggregate sentence of 30 months with 24 months executed and 6 months

       suspended to formal probation. Stewart now appeals.


                                    Discussion and Decision
[22]   Stewart challenges the sufficiency of the evidence for each of his convictions.

       Our standard of review in such appeals is well settled.


               We neither reweigh the evidence nor reassess the credibility of
               witnesses. Instead, we look to the probative evidence supporting
               the verdict and the reasonable inferences drawn from that
               evidence. If we find a reasonable trier of fact could infer guilt
               beyond a reasonable doubt, we will affirm the conviction.


       Griesemer v. State, 26 N.E.3d 606, 608 (Ind. 2015) (internal cites omitted). “It is

       not necessary that the evidence ‘overcome every reasonable hypothesis of

       innocence.’” Sallee v. State, 51 N.E.3d 130, 133 (Ind. 2016) (quoting Moore v.

       State, 652 N.E.2d 53, 55 (Ind. 1995)). The evidence is sufficient if an inference

       may reasonably be drawn from it to support the verdict. Id (quoting Drane v.

       State, 867 N.E.2d 144, 147 (Ind. 2007)).


[23]   We address each of Stewart’s convictions in turn.


[24]   To establish that Stewart committed the offense of knowingly selling or offering

       to sell a vehicle with a destroyed, altered, defaced, covered, or removed

       identification number as a Level 6 felony, the State was required to prove

       beyond a reasonable doubt the following:




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 8 of 12
                A person that sells or offers for sale a vehicle, a vehicle part, or a
                watercraft knowing that an identification number or certificate of
                title of the vehicle, vehicle part, or watercraft has been:

                (1) destroyed;
                (2) removed;
                (3) altered;
                (4) covered; or
                (5) defaced;

                commits a Class A misdemeanor. However, the offense is a
                Level 6 felony if the aggregate fair market value of all vehicles,
                vehicle parts, and watercraft sold or offered for sale is at least
                seven hundred fifty dollars ($750) and less than fifty thousand
                dollars ($50,000), and a Level 5 felony if the aggregate fair
                market value of all vehicles, vehicle parts, and watercraft sold or
                offered for sale is a least fifty thousand dollars ($50,000).

       Ind. Code § 35-43-6.5-1(a).

                                              6
[25]   The motorcycle Stewart sold to Hines had an altered VIN. At trial, Stewart

       admitted that when Cooley returned the motorcycle to him after the order from

       the small claims court, he put a VIN on it. He did so knowing that it did not

       have one when it was returned and Stewart knew that he could not sell the

       motorcycle without a VIN. Stewart gave a VIN to Fullington so Fullington




       6
         Cooley testified that she financed a portion of the cost to purchase the Kawasaki. Tr. Vol. II, p. 46. She
       stated that Stewart provided her with money for loan payments for only a few months after their relationship
       ended at which time she still owed approximately $3,000.00 on the loan. Id. at 51-52. The small claims court
       ordered her to return the motorcycle and parts to Stewart for him to repair and sell. Stewart was to reimburse
       Cooley with proceeds from the sale of the motorcycle to pay off the loan. Id. at 61. Additionally, the
       probable cause affidavit reflects that Hines withdrew $5,000.00 from a bank account to purchase the
       Kawasaki. Appellant’s App. Vol. II, p. 37. The probable cause affidavit further reflects that Hines told
       investigating officers that he had purchased the Kawasaki from Stewart in the amount of $4,200.00. Id. at 35.
       These dollar amounts are well within the range of fair market value to elevate the offense to a Level 6 felony.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020                   Page 9 of 12
       could stamp it on the motorcycle. The small claims court instructed him to

       repair the motorcycle and sell it, but it did not order him to stamp a VIN on it

       himself instead of obtaining a manufactured VIN through the BMV for the

       rebuilt motorcycle. During his testimony at trial, Stewart testified that he was

       familiar with the process of obtaining a VIN from the BMV. The evidence is

       sufficient to support Stewart’s conviction on this count.


[26]   Stewart was also convicted of one count of impairment of identification based

       on his alteration of the VIN on the motorcycle he sold to Hines. To establish

       that Stewart committed this offense as a Class A misdemeanor, the State was

       required to prove beyond a reasonable doubt the following:


               A person who intentionally or knowingly conceals, alters,
               damages, or removes an identification number of a product with
               the intent to conceal the identity of the product and without the
               consent of the original manufacturer of the product commits
               impairment of identification, a Class A misdemeanor.


       Ind. Code § 35-43-7-4.


[27]   The record reflects that Stewart initially put a VIN plate on the motorcycle

       when he first returned the frame and parts to Cooley. This plate was removed

       by the dealer, who, when doing so, noted that the original VIN underneath the

       plate had been erased. Stewart admitted to altering the VIN once again before

       selling the motorcycle to Hines by having Fullington stamp it onto the frame

       after the plate had been removed by the dealer.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 10 of 12
[28]   In both instances, Stewart attempted to present the reconstructed motorcycle as

       the original one he and Cooley had purchased rather than obtaining the

       required manufactured VIN from the BMV. He admitted he altered the VIN

       twice by placing the plate on the frame and later stamping the number on the

       frame without the manufacturer’s consent. The evidence is sufficient to sustain

       Stewart’s conviction on this count.


[29]   Stewart was convicted of another charge of impairment of identification related

       to his possession of a motorcycle frame found during the execution of the

       search warrant. To establish that Stewart committed this offense as a Class A

       misdemeanor, the State was required to prove beyond a reasonable doubt the

       following:


               A person who intentionally or knowingly conceals, alters,
               damages, or removes an identification number of a product with
               the intent to conceal the identity of the product and without the
               consent of the original manufacturer of the product commits
               impairment of identification, a Class A misdemeanor.


       Ind. Code § 35-43-7-4.


[30]   The motorcycle frame at issue had a VIN plate stamped with a number that

       matched the VIN for the salvage motorcycle Stewart purchased from Auto

       Network. That VIN plate was not installed by the manufacturer. Instead, it

       was applied with screws and not stamped into the neck as it would have been if

       applied by the factory. Additionally, the frame had a sticker with the VIN for a

       stolen vehicle on it.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 11 of 12
[31]   The evidence established that Stewart placed the clean VIN on the stolen frame

       to conceal the identification of the frame as stolen so he could rebuild and sell

       it. The evidence is sufficient to support Stewart’s conviction on this count.


[32]   Stewart points to evidence in the record to support his argument on appeal that

       he did not knowingly or intentionally alter the VINs or sell the motorcycle with

       an altered VIN. However, his argument amounts to a request to reweigh the

       evidence. The jury was in the best position to weigh the evidence and assess the

       credibility of the witnesses. Indeed, the jury found Stewart guilty of three

       counts, but not guilty of several other counts. The trier of fact must resolve

       conflicts in the evidence and decide which witnesses to believe or disbelieve.

       Moore v. State, 27 N.E.3d 749, 755-56 (Ind. 2015).


                                                Conclusion
[33]   In light of the foregoing, we find the evidence is sufficient to support Stewart’s

       convictions and affirm the trial court.


[34]   Affirmed.


       Bradford, C.J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-458 | January 28, 2020   Page 12 of 12